DETAILED ACTION

Response to Amendment
Amendments, cancellation of claims 11 - 20, and addition of new claims 21 - 33, filed on June 25, 2021, have been entered in the above-identified application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Examiner’s Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Column and line (or Paragraph Number) citations have been provided as a convenience for Applicants, but the entirety of each reference should be duly considered.  Any recitation of a Figure element, e.g. “Figure 1, element 1” should be construed as inherently also reciting “and relevant disclosure thereto”.

Request for Continued Examination
A Request for Continued Examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 25, 2021 has been entered.
  
Drawings
The Examiner notes that Figures 7 and 8 are drawn to Comparative examples and not exemplary examples.  Applicants should consider labeling these figures as ‘Comparative’ or ‘Prior Art’ to clearly distinguish that they are not Figures representing the inventive concept.

Claim Objections
Claims 22 and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 requires that the alignment be not more than 80 degrees with respect to a perpendicular direction, yet claim 31 recites that they could be 90 degrees (i.e. perpendicular).

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 31 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 23 requires that the layers be non-parallel (i.e. >0 angle) and less than 80 degrees.  While claim 31 currently also includes a ‘perpendicular’ allowance, the Examiner notes that this is a 112(b) issue, as it directly contradicts the scope of claim 23 which requires 80 degrees or less, not 90 degrees.  If we ignore the perpendicular aspect of this claim, then the remaining limitations (>0 and 80 degrees or less) are already fully covered by the parent claim 23; hence the failure to further limit rejection.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
Claims 1 – 10 and 23 - 31 are rejected under 35 U.S.C. 103(a) as being unpatentable over Han et al. (ACS Appl. Mater. Interfaces, 2016, 8, 21011-21019), and IDS reference Shahzad etal. (Science, v353 (6304), 1137, 2016) as evidenced by Zhang et al. (Nanoscale, 2016, 8, 7085-7093) for the reasons of record as set forth in Paragraph No. 5 of the Office Action mailed on February 24, 2021, which ultimately refers back to Paragraph No. 7 of the Office Action mailed on October 21,2020.
Regarding the amended subject matter of claim 1 that the plurality of layers have a uniform alignment, this is shown by Han et al. (Figure 2).
Regarding the limitations of claim 23, these limitations are met for the reasons provided for claim 1, as well as the following.  Claim 23 excludes perpendicular orientation, but still allows for near 0 angles; i.e. almost all lying parallel but just slightly above parallel (the Examiner notes that parallel in math is an exact determent – either two layers have exactly the same angle or they do not and if they do not, they are not parallel).  Looking at the figures in Han et al., a person of ordinary skill in the art would readily appreciate that _exact_ parallel film layers are not required to form the MXene flakes taught in Han et al. 
Claims 24 – 31 are rejected for the same reasons as claims 2- 10, as being substantial duplicates to these claims.

Claims 5 and 26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Han et al. in view of Shahzad et al., and as evidenced by Zhang et al.. as applied above, and further in view of Li et al. (J. Mater. Chem. C., 2017, 5, 2068-4074) for the reasons of record as set forth in Paragraph No. 6 of the Office Action mailed on February 24, 2021, which ultimately refers back to Paragraph No. 8 of the Office Action mailed on October 21,2020.
Claim 26 is rejected for the same reasons as applied to claim 5, being a substantial duplicate of claim 5.

Claims 21 and 32 are rejected under 35 U.S.C. 103(a) as being unpatentable over Han et al. in view of Shahzad et al., and as evidenced by Zhang et al.. as applied above, and further in view of Yang et al. (Mat. Chem. And Phys., 200, 2017, 179 – 186), already of record.
Han et al., Shahzad et al. and Zhang et al. are relied upon as described above.
None of the above disclose depositing the films on a base material with a surface.
However, Yang et al. disclose a similar MXene-wax composite wherein the composite is deposited on a polyethylene film (“base material with a surface”) to form a tape-cast article comprising the MXene flakes.
It would, therefore, have been obvious to one of ordinary skill in the art at the time of the Applicants’ invention to modify the device of Han et al. in view of Shahzad et al. and as evidenced by Zhang et al. to form the MXene flake+wax composite material on a base material meeting the claimed limitations (noting that claims 21 and 32 have no structural relationship between the first and second faces or sides of the plurality of aligned layers) as taught by Yang et al., as it is known in the art to deposite this composite material on a base film to provide a tape-cast article which can be applied to various devices for achieving electromagnetic wave absorption.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  claims 22 and 33 recite a structure wherein the plurality of layers of the layered material are in contact with the base material surface on at least one edge portion; i.e. wherein the orientation of the layers must be 
    PNG
    media_image1.png
    228
    667
    media_image1.png
    Greyscale
.  This type of structure is neither taught nor rendered obvious by the prior art (see also response to arguments section below).

Response to Arguments
The rejection of claims under 35 U.S.C § 103(a) – Han et al.
Applicant(s) argue(s) that Han et al. fails to teach the amended limitations.  The Examiner respectfully disagrees, at least for the claims other than claims 22 and 33.  The Examiner agrees with respect to claims 22 and 33.
The Examiner notes that the prior art primarily is disclosing either stand-alone MXene flakes or these MXene flakes mixed with a resin/wax material to form a composite.  Similarly, Applicants’ claims appear to be directed to stand-alone MXene flakes and are open to composite materials where these flakes are mixed in a binder.  The issues of concern are that if we only look at the stand-alone MXene flakes, then the “orientation” angle becomes arbitrary (as the Examiner has been commenting on 
    PNG
    media_image2.png
    355
    477
    media_image2.png
    Greyscale
 (using Figure 2b from Han et al., above).
For the claims that are open to 90 degree perpendicular layers between the first and second surface, the above rotation of the flake provides the clear concern that the Examiner is trying to emphasize.  For the claims that cap this at 80 degrees, the Examiner acknowledges that specific angles between the first and second surface are not explicitly taught in the prior art, but that the as-filed disclosure and the present claims only detail a lower limit of “>0”; i.e. not being perfectly parallel.  As noted in Figure 2 of Han et al., the layers are NOT perfectly parallel to each other and, as such, would read on ‘near 0’ degree angles: 
    PNG
    media_image3.png
    195
    478
    media_image3.png
    Greyscale
.  If Applicants had support for a range of angles, say 10 degrees to 80 degrees, the Examiner would agree that the prior art fails to teach this as all the prior art flakes have the layers substantially parallel to one of the surfaces. Rotating the flakes can change this from ‘near 0 degrees’ to ‘near 90 degrees’, but since this is an angle relative to the surface of the MXene film/flake, it cannot arbitrarily achieve other angles.  While the Examiner notes that Applicants’ Figure 2 would distinguish over the prior art if one could capture the angular nature, there does not appear to be sufficient support in the as-filed disclosure for any lower angle limit other than “>0”, which – as noted above – reads on 0.00001 degree angles.
especially if the flakes are acicular in nature), etc., though the ‘first surface’ and ‘second surface’ are then actually surfaces of the WAX or RESIN, not necessarily the MXene flakes: 
    PNG
    media_image4.png
    402
    611
    media_image4.png
    Greyscale
; 
    PNG
    media_image5.png
    326
    271
    media_image5.png
    Greyscale
.  The Examiner notes that the present claims are open to these composites wherein the first and second surfaces are actually the surface of the composite material, as the composite material can be taken as the ‘aligned film’ and the claims then require that the “aligned film comprising (a) a layered material” of MXene layers.  Should Applicants wish to exclude the wax + MXene flake composites, the Examiner recommends considering “the aligned film consisting essentially of (a) a layered material …”, which would exclude the wax or resin material (though the individual flakes could still be simply rotated to change from perpendicular to parallel orientation, as discussed above).
Finally, the Examiner maintains the comments from the advisory action that the subject matter of claims 22 and 33 are allowable, excepting that the last bullet item is actually not required because the wax/resin material is not a base material having a surface where the layered material is on the surface.  For a wax/resin composite, the layered material is embedded in the wax/resin, not on a surface thereof.  As such, the Examiner deems present claims 22 and 33 are allowable for the reasons noted above even though they do not include all four bullet list item limitations from the advisory.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M BERNATZ whose telephone number is (571)272-1505.  The examiner can normally be reached on Mon-Fri (variable: ~0600 - 1500 ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN M BERNATZ/Primary Examiner, Art Unit 1785                                                                                                                                                                                                        
July 29, 2021